878 F.2d 340
UNITED STATES of America, Plaintiff-Appellee,v.Deanne F. SKIRKO, also known as Deanne F. Berrett, Defendant,Dale W. Sterner;  E. Arlene Sterner, Defendants-Appellants.
No. 86-1243.
United States Court of Appeals,Tenth Circuit.
June 26, 1989.

Appeal from the United States District Court for the District of Wyoming;  Ewing T. Kerr, Judge.
Lee E. Karavitis (Susan Maher Overeem, with him on the brief), Casper, Wyo., for defendants-appellants.
James B. Mann, Atty.  (Roger M. Olsen, Asst. Atty. Gen., Michael L. Paup, David English Carmack, Robert S. Parish, Jr., Attys., Tax Div., Dept. of Justice, Washington, D.C.  (Richard Allen Stacy, U.S. Atty., of counsel), with him on the brief) for plaintiff-appellee.
Before McKAY, MOORE, and ALARCON,* Circuit Judges.
PER CURIAM.


1
After hearing oral argument, the court certified questions of state law to the Supreme Court of the State of Wyoming.


2
Upon consideration of the opinion of the Supreme Court of the State of Wyoming filed May 26, 1989, Sterner v. United States, 774 P.2d 639, it is ordered that the judgment of the United States District Court for the District of Wyoming in United States v. Skirko, 631 F.Supp. 790 (1985), is REVERSED.


3
The mandate shall issue forthwith.



*
 The Honorable Arthur L. Alarcon, Circuit Judge, United States Court of Appeals for the Ninth Circuit, sitting by designation